Citation Nr: 9913781	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-28 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a right knee 
condition.

2. Entitlement to service connection for a right wrist 
condition.

3. Entitlement to service connection for a back condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from January 22, 1996 to 
August 30, 1996.  The veteran was honorably discharged. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, denying the benefits sought.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").

During the pendency of these claims, the veteran filed a 
claim for service connection for a mental disorder.  By a 
January 1998 rating decision, the RO denied service 
connection for an unspecified mental disorder.  The veteran 
has not filed a notice of disagreement to this adverse 
decision.  In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997) (Absent a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board has no authority to 
proceed to a decision).

Therefore, this appeal is limited to the issues listed on the 
title page of this decision.


FINDINGS OF FACT

1. The claims for service connection for a right wrist 
condition and a right knee condition are not supported by 
cognizable evidence showing that the claims are plausible 
or capable of substantiation. 

2. A back condition, diagnosed as mechanical low back pain, 
was demonstrated during the veteran's active duty service.



CONCLUSIONS OF LAW

1. The claim for service connection for a right knee 
condition is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2. The claim for service connection for a right wrist 
condition is not well-grounded.  38 U.S.C.A. § 5107(a).

3. Resolving all reasonable doubt in favor of the veteran, a 
back condition, diagnosed as mechanical low back pain, was 
incurred during military service.  38 U.S.C.A. §§ 1110, 
1131 5107 (West 1991); 38 C.F.R. §§3.102, 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence that the claim is well-grounded.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A well-grounded claim is a plausible claim, 
meaning a claim that appears to be meritorious.  Murphy, 
supra. 

An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet the statutory burden of necessity will 
depend upon the issue presented by the veteran.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence that the veteran currently has the 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  There must also be evidence of incurrence or 
aggravation of a disease or injury in service.  38 U.S.C.A. 
§§ 1110, 1131; Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
veteran must submit evidence of a nexus between the in-
service disease or injury and the current disability.  
Caluza, supra.  If the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  
Grottveit, supra.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, where the issue does not require medical 
expertise, lay testimony may be sufficient.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

A veteran may present a well-grounded claim by demonstrating 
chronicity of disease and continuity of symptomatology.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  If the veteran is unable to apply the chronicity 
provision, the claim may be well-grounded if the disability 
or condition is observed during service or any applicable 
presumptive period with continuity of symptomatology 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage, supra.

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  Id.  
Further, the veteran's burden to submit evidence sufficient 
to establish a well-grounded claim is the veteran's alone and 
is not relieved by the benefit of the doubt provision.  
38 U.S.C.A. § 5107 (West 1991); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Murphy, supra.  

Right knee condition

The veteran's lower extremities were evaluated as normal on 
enlistment in November 1995 and during a serial physical 
examination in January 1996.

The Board notes that there is a correction on the January 
1996 report of medical history regarding whether you ever had 
or have a trick or a locked knee.  A June 1996 service 
medical record entry reflects a follow up for bilateral knee 
pain.  The veteran described climbing ladders and related 
activities.  He reported that his symptoms have been 
persistent since basic training and he denied a history of a 
knee injury.  On examination, the right knee manifested full 
range of motion.  There was no swelling, redness, or 
weakness.  There was retropatellar pain.  The assessment was 
patellar femoral syndrome.  The treatment plan included 
strengthening exercises, light duty for 1 week, and 
medication.

A subsequent visit in June 1996 reflects an evaluation of 
right knee pain for several weeks due to PT.  Objective 
findings included normal examination except that the right 
lateral collateral ligament was "TTP" [tender to 
palpation].  The assessment was right lateral collateral 
ligament strain.  The treatment plan included limiting the 
use of the knee and medication.  A subsequent follow-up in 
June 1996 reflects that the right lateral collateral ligament 
strain was improving with medication, and that the knee 
examination was deferred.  The assessment was lateral 
collateral strain of the right knee.

A July 1996 entry reflects that the veteran sought a 
prescription refill for Naprosyn for multiple musculoskeletal 
complaints and that no examination was done.  Thereafter, a 
July 1996 entry reflects no injury to the knee.  On 
examination, the right knee was without effusion and 
possessed full range of motion.  The assessment was "?" 
right knee strain.  A follow up examination for right knee 
pain in July 1996 reflects that the knee pain was not present 
when the veteran was not running.  The veteran denied locking 
[of his knee], giving way [of the knee], and swelling [of the 
knee].  He complained of pain on the lateral aspect of the 
knee.  Examination of the right knee reflected a negative 
Lachman, anterior drawer, and McMurray's sign.  There was no 
swelling or joint pain.  The assessment was [illegible] 
tendonitis resolving.

The report of medical history dated in July 1996 and reviewed 
by an examiner on separation reflects that the veteran has 
occasional knee pain with exercise without locking.  The 
separation examination dated in July 1996 reflects that his 
lower extremities were evaluated as normal.  

The VA examination dated in September 1996 reflects by 
history that the veteran sprained his right knee while in-
service.  The veteran reported that the knee bothered him 
with prolonged standing or sitting.  The examination of the 
lower limbs reflects an absent LaSegue's sign bilaterally 
with an ability to flex the hip in the recumbent position to 
90 degrees.  Internal and external rotation, flexion, and 
extension of both hips were intact.  Both knee joints 
manifested active and passive extension and flexion to 180 
degrees and 20 degrees respectively.  The anterior and 
posterior drawer signs were absent on the right as they were 
on the left.  No varus or valgus laxity was noted.  There was 
no crepitus present.  Internal and external rotation of the 
ankles, plantar and dorsiflexion of the feet were intact.  
The Babinski sign was absent bilaterally.  The deep tendon 
reflexes at the knees and ankles were intact and symmetrical.  
The examiner's conclusion was that the veteran has a history 
of persistent pain relating to sprains of the right knee.

A July 1997 medical record entry from the East Los Angeles 
Vet Center reflects complaints by the veteran of right knee 
pain.

While the veteran was evaluated on multiple occasions during 
service for symptoms related to his right knee described as 
patellar femoral syndrome, right knee strain, and tendonitis, 
the Board observes that the service medical records reflect 
that in July 1996, the tendonitis was resolving and the 
separation physical examination in July 1996 evaluated the 
lower extremities as normal.  Further, neither the service 
medical records nor medical records dated following service 
disclose a chronic disability manifested by patellar femoral 
syndrome, right knee strain, or tendonitis.  

Despite the fact that the veteran reported that his right 
knee bothered him on prolonged standing or sitting on the 
September 1996 VA examination that was performed two months 
after separation from service, the clinical evaluation of the 
veteran's lower extremities revealed no abnormality or 
residual disability attributed to patellar femoral syndrome, 
right knee strain, or tendonitis in-service.  The knee 
possessed essentially full range motion.  38 C.F.R. § 4.71, 
Plate II (1998).  There was no crepitus and no varus or 
valgus laxity.  As a result, the VA examination performed in 
September 1996 concluded only with a history of persistent 
pain relating to sprains of the right knee, without any 
chronic disability being shown on physical examination.  
Further, the July 1997 medical record entry only mentions 
complaints of right knee pain without a diagnosis of patellar 
femoral syndrome, right knee strain, or tendonitis or a nexus 
to service.  Thus, in the absence of a presently existing 
disability of the right knee, which can be related to 
service, there is no plausible claim.  Brock v. Brown, 10 
Vet. App. 155, 160 (1997) (citing Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992)); Caluza and Savage, both supra.

Although the veteran has presented lay evidence alleging that 
he has right knee pain associated with prolonged standing or 
sitting, as a result of injuries sustained during service, 
there is simply no competent evidence of record which 
supports his allegation.  The veteran's unsubstantiated lay 
allegation that he currently suffers from such disability is 
not competent evidence.  Brewer v. West, 11 Vet. App. 228, 
234 (1998) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Therefore, the Board concludes that the veteran has 
not presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim of service 
connection for a disability of the right knee is well-
grounded.  Accordingly, the claim must be denied.

As the foregoing discussion explains the need for competent 
medical evidence of a current disability, and competent 
medical evidence linking the disability to the veteran's 
active duty service, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for a 
disability of the right knee.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).



Right wrist condition

The November 1995 enlistment examination and the January 1996 
serial physical examination reflect that the veteran's upper 
extremities were evaluated as normal.  A February 1996 
medical record entry reflects that the veteran complained of 
bilateral wrist pain for approximately 2 weeks that was 
aggravated by pushups during a PT test.  The veteran 
described the pain as off and on, and that the pain on July 
10 was the worst.  The objective findings included right 
wrist without edema, no deformities, and active range of 
motion within normal limits.  The ulnar notch was "TTP" 
[tender to palpation].  There was no loss of sensation in the 
fingers or the hand.  The assessment was bilateral extensor 
tendonitis.  He was given a light duty profile for 2 days.  
Thereafter, he was referred to the musculoskeletal clinic 
training room for wrist range of motion.  A follow-up visit 
in March 1996 reflects that the wrists were painful off and 
on.  On examination, there was no edema, and there was normal 
active range of motion.  The ulnar notch exhibited mild 
"TTP" [tenderness to palpation].  There was pain with 
resistance to dorsiflexion.  The assessment was resolving 
extensor tendonitis.

The veteran was evaluated on three occasions in June 1996 for 
right wrist pain and wrist tendonitis.  The objective 
findings included ulnar crepitus, full range of motion, and 
hand neurovascularly intact.  The assessments included right 
wrist tendonitis"?" and right wrist tendonitis.  A wrist x-
ray dated in June 1996 reflects that the wrist was within 
normal limits.  A July 1996 entry reflects that the veteran 
sought a prescription refill for Naprosyn for multiple 
musculoskeletal complaints and that no examination was done.

Thereafter, a July 1996 service medical record entry reflects 
there was no injury to the wrist.  On examination, the right 
wrist was without swelling and it manifested a full range of 
motion.  Occasionally, there was persistent popping with 
range of motion.  The assessment was possible right wrist 
[illegible].  The plan included limited use of the wrist.  
The separation examination dated in July 1996 reflects that 
the upper extremities were evaluated as normal.

The report of a VA examination dated in September 1996 
reflects that the veteran sprained his right wrist while in-
service and that the veteran notices occasional pain in the 
right wrist with hyperflexion, extension, and rotatory motion 
but without swelling or redness.  The examination of the 
upper limbs revealed full and normal range of motion of all 
joints tested, and specifically, the right wrist.  Deep 
tendon reflexes were present at the biceps, triceps, and 
brachioradialis, and muscle strength was normal.  With 
respect to the right wrist, the veteran was able to flex to 
90 degrees and extend to 70 degrees comparable to that on the 
left side.  Lateral radial and ulnar motion of the wrist was 
20 degrees in each direction and equivalent to that on the 
left.  No tenderness was noted over the right wrist nor was 
any deformity present.  Lumbrical, interosseous, and right 
thumb flexion, extension, abduction, adduction were all 
normal.  The digital flexors and extensors likewise were 
normal on the right.  The examiner's conclusion was that the 
veteran had a history of persistent pain relating to sprains 
of the right wrist.  

An East Los Angeles Vet Center entry dated in July 1997 
reflects complaints by the veteran of right wrist pain.  

The Board acknowledges the veteran's contentions that his 
current right wrist complaints had their onset in-service, 
however, there is no competent evidence of record which 
supports his allegations.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Brewer, supra.  Therefore, the 
veteran's unsubstantiated lay allegations that he currently 
suffers from a disability incurred in military service are 
not competent to well-ground his claim.  

Notwithstanding the fact that the veteran's right wrist was 
evaluated on multiple occasions in-service, he did not 
complain of a right wrist disability in the report of medical 
history completed on separation.  The Board emphasizes that 
the veteran's upper extremities were evaluated as normal on 
separation from service.  Despite these findings, the 
September 1996 VA examination, conducted approximately 2 
months following separation, reflects that the veteran has a 
history of persistent pain relating to sprains of the right 
wrist and normal range of motion, see 38 C.F.R. § 4.71, Plate 
I (1998), the report does not disclose a chronic disability 
manifested by a right wrist sprain which can be related to 
service.  Brock, supra.  In light of the above, it appears 
that the wrist complaints in-service were acute and 
transitory.  Additionally, the 1997 medical record entry from 
the East Los Angeles Vet Center only documents the veteran's 
complaint of right wrist pain without diagnosing a current 
disability or establishing a link to service.  As there are 
no post service treatment records which document a current 
disability, a chronic condition is not shown in-service.  38 
C.F.R. § 3.303(b); Savage and Caluza, both supra.  

In view of the foregoing, the Board finds that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that the claim for service 
connection for a right wrist condition is well-grounded, and 
the claim must be denied.  38 U.S.C.A.  § 5107(a); Rabideau, 
supra.  


Back condition

As noted above, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may be established under 
38 C.F.R. § 3.303(b) (1998) by evidence of (i) the existence 
of a chronic disease in service or during the applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Savage, at 495-97. 

Service medical records reflect that the veteran's spine and 
other musculoskeletal were evaluated as normal on enlistment 
in November 1995 and during a serial examination in January 
1996.  A June 1996 medical record entry reflects complaints 
of chronic low back pain from running in boot camp.  The 
veteran denied radicular symptoms, bowel or bladder symptoms, 
and trauma [to the back].  On examination, the veteran's gait 
was within normal limits and his back manifested full range 
of motion.  There was no spasm [in the back] and strength was 
good and equal bilaterally.  The neurological examination was 
within normal limits.  The assessment was mild low back 
strain.  A July 1996 entry reflects that no examination was 
performed and that the veteran sought a prescription refill 
for Naprosyn for multiple musculoskeletal complaints.  A 
subsequent July 1996 entry reflects that there was no injury 
to the back.  On examination, the back was non-tender to 
palpation and the heel and toe walk was within normal limits.  
The assessment was mechanical back pain.  The report of 
medical history dated in July 1996 which was reviewed by an 
examiner on separation reflects that the veteran has 
recurrent exacerbations of mechanical low back pain that was 
controlled with non steroidal anti-inflammatory drugs and 
decreasing high impact activity, and "NCD".  The separation 
examination dated in July 1996 reflects normal spine and 
other musculoskeletal.  

The report of a VA examination dated in September 1996 
reflects by history that the veteran developed low back pain 
with vigorous PT and exercise training programs and that he 
continues to have low back pain and stiffness without 
radiculopathy or muscle weakness nor bladder or bowel 
dysfunction.  On examination, there was no evidence of a 
lumbar or lumbosacral sensory radiculopathy.  Forward flexion 
of the lumbosacral spine was achievable to 85 degrees with 
some stiffness in the lumbosacral spine.  Schrober's sign was 
absent.  The patient was able to approximate the occiput of 
the skull, the shoulders, the buttocks, and the heels of the 
feet against a vertical structure simultaneously indicating 
normal curvature of the lumbosacral spine.  No paravertebral 
muscle spasm was noted; no kyphoscoliosis or tenderness over 
the lumbosacral spine was apparent.  The cerebellar and 
extrapyramidal neurologic examinations were both within 
normal limits.  The veteran's gait was normal.  The 
examiner's conclusion was that the veteran had mechanical low 
back pain. 

An East Los Angeles Vet Center entry dated in July 1997 
reflects complaints by the veteran of back pain.  

From the foregoing competent evidence, it is apparent that 
the veteran suffered mechanical low back pain from at least 
since June 1996, that he was diagnosed with mechanical low 
back pain during service, and that this same disability 
continues to the current time.  The veteran has presented a 
consistent history, without any intercurrent injury or 
pathology subsequent to the prior diagnoses of mechanical low 
back pain.  Accordingly, in light of the chronicity of in-
service pathology, the continuity of symptoms post-service, 
the in-service and post-service diagnosis of mechanical low 
back pain, and resolving all reasonable doubt in favor of the 
veteran, the Board concludes that service connection for a 
back condition described as mechanical low back pain is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).


ORDER

Entitlement to service connection for a right knee condition 
is denied.

Entitlement to service connection for a right wrist condition 
is denied.

Entitlement to service connection for a back condition, 
diagnosed as mechanical low back pain, is granted.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

